Citation Nr: 1425800	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder (MDD) and panic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1963 to April 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Columbia, South Carolina, Regional Office (RO).

In a January 1982 Board decision, the Veteran was denied entitlement to service connection for homosexuality (then categorized as an Axis II personality disorder).  In adjudicating the Veteran's current claim, it is noted that the Veteran is now diagnosed with MDD and panic disorder.  The Veteran is seeking service connection for disabilities that are a distinct from the one at issue in his prior claim.  Therefore, new and material evidence is not necessary to consider this claim.  Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008), see Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

While the Veteran originally filed a claim for MDD, claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Veteran's claim also encompasses his diagnosis of panic disorder during the appeal period. 

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  In September 2012 the Board remanded the case for additional development.

In September 2012, the Veteran submitted additional evidence that was not considered by the RO in its November 2012 supplemental statement of the case.  However, in December 2013 the Veteran, through his representative, waived RO consideration of this evidence.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

In January 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in March 2014.  In April 2014, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  In a signed statement received at the Board later that month, the Veteran stated that he had no further evidence or argument to present.  Accordingly, the Board will proceed with the consideration of his case.


FINDING OF FACT

The Veteran's major depressive disorder had its onset in service.


CONCLUSION OF LAW

Major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has current diagnoses of MDD and panic disorder.  Service personnel records show that he received an "other than honorable" discharge for homosexual conduct in April 1964 and had subsequent difficulty obtaining work due to the nature of his discharge.  He has reported that his depression arose from the difficulties caused by the nature of his discharge.  Alternately, he claims that he was the victim of military sexual trauma (MST) in service.  At his April 2011 hearing, the Veteran testified that he did not speak to anyone about the incidents for a very long time because he "didn't know any resources that I had...to confront the issue."  He has not told anyone outside of the VA and his private counselor, including family members.

The Veteran has never been diagnosed with PTSD, and the November 2012 VA examiner, a VA psychologist, has ruled that diagnosis out.  Therefore the regulations specific to PTSD do not apply in this case.  38 C.F.R. § 3.304(f) (2013).

The November 2012 VA examiner diagnosed MDD and opined that it was unclear whether the MDD began in service without resorting to mere speculation.  However, he noted that the statements in the claims file indicate that the homosexual encounters were consensual and happened more frequently than reported; thus he concluded that there was not a traumatic stressor of MST in service.

The VHA specialist opinion provided in April 2014 was based on a thorough review of the claims file.  For the same reasons cited by the VA examiner, he also opined that there was not an MST stressor in service.  However, he went on to discuss the "many negative consequences" of being "treated as a criminal/pariah" because of the nature of the discharge, which was not upgraded to honorable until February 1978.  The VHA specialist, a VA psychiatrist, also noted that a clean military record was critical to employment at the time of the Veteran's discharge.  "For 14 years it festered in his mind.  It is cited as a contributing factor in his psychiatric care notes."  Based on these facts, the VHA specialist opined that "the circumstances of [the Veteran's] discharge and the resulting stigma and emotional toll is more than 50 percent likely to have contributed to his subsequent depression."  

The Board finds both of these opinions probative, as they contain clear conclusions citing to supporting data in the record, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

However, the Board attributes greater weight to the opinion of the VHA specialist because it is the only opinion that thoroughly considers the psychiatric and economic toll of the circumstances of the Veteran's discharge.  As such, the Board finds that service connection for MDD is warranted.


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


